 1

 2

 3

 4

 5

 6

 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11   ABDULLAH WAZWAZ, JASON MOORE,     )                   Case No. 4:18-cv-05580-HSG
     KENNETH YEUNG, and BRIAN KAM, on  )
12                                     )
     behalf of himself and all similarly situated          ORDER GRANTING PLAINTIFFS’
     individuals,                      )                   REQUEST TO APPEAR
13                                     )                   TELEPHONICALLY AT MOTION
                  Plaintiffs,          )                   HEARING
14                                     )
           vs.                         )                   Date: January 22, 2019
15                                     )                   Time: 2:00 p.m.
     CITY AND COUNTY OF SAN FRANCISCO, )                   Judge: Hon. Haywood S. Gilliam, Jr.
16   Defendant.                        )                          Oakland Courthouse
                                       )                          Courtroom 2 – 4th Floor
17                                     )                          1301 Clay Street
                                       )                          Oakland, CA 94612
18                                     )
19          The Court has reviewed Plaintiffs’ request for their counsel to appear by telephone on
20   January 22, 2019, at 2:00 p.m. for the initial Case Management Conference in the above
21   captioned matter, and has found the request supported by good cause. Plaintiffs’ request to
22   appear by telephone is GRANTED. Plaintiffs’ counsel is directed to contact CourtCall Remote
23   Court Appearances at (866) 582-6878, in advance of the hearing to finalize their appearance.
24   Counsel shall adhere to CourtCall’s procedures.
25   IT IS SO ORDERED:
26   Dated: January 16, 2019                     _________________________________
                                                 HONORABLE HAYWOOD S. GILLIAM, JR.
27
                                                 UNITED STATES DISTRICT JUDGE
28

     ORDER TO APPEAR                                                 Wazwaz, et. al. v. City and County of San Francisco
     TELEPHONICALLY AT HEARING                         1                                  Case No. 4:18-cv-05580-HSG
